Case 4:21-cr-00009 Document 52-5 Filed on 04/27/21 in TXSD Page 1 of 3




                 EXHIBIT C
   4/27/2021                Case 4:21-cr-00009 Document 52-5 Filed  on 04/27/21
                                                             IAPD - Schedule A  in TXSD Page 2 of 3
                                                                                                                                                                                              OMB: 3235-0049
FORM ADV                                                                                                                                                                                        Rev. 03/2020
UNIFORM APPLICATION FOR INVESTMENT ADVISER REGISTRATION

VISTA EQUITY PARTNERS MANAGEMENT, LLC(CRD# 156973)


 Schedule A
Direct Owners and Executive O icers
1. Complete Schedule A only if you are submitting an initial application or report. Schedule A asks for information about your direct owners and executive o icers. Use Schedule C to amend this
   information.
2. Direct Owners and Executive O icers. List below the names of:
   (a) each Chief Executive O icer, Chief Financial O icer, Chief Operations O icer, Chief Legal O icer, Chief Compliance O icer(Chief Compliance O icer is required if you are registered or applying for
       registration and cannot be more than one individual), director, and any other individuals with similar status or functions;
   (b) if you are organized as a corporation, each shareholder that is a direct owner of 5% or more of a class of your voting securities, unless you are a public reporting company (a company subject to
       Section 12 or 15(d) of the Exchange Act);
       Direct owners include any person that owns, beneficially owns, has the right to vote, or has the power to sell or direct the sale of, 5% or more of a class of your voting securities. For purposes of thi
       Schedule, a person beneficially owns any securities: (i) owned by his/her child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
       daughter-in-law, brother-in-law, or sister-in-law, sharing the same residence; or (ii) that he/she has the right to acquire, within 60 days, through the exercise of any option, warrant, or right to
       purchase the security.
   (c) if you are organized as a partnership, all general partners and those limited and special partners that have the right to receive upon dissolution, or have contributed, 5% or more of your capital;
   (d) in the case of a trust that directly owns 5% or more of a class of your voting securities, or that has the right to receive upon dissolution, or has contributed, 5% or more of your capital, the trust and
       each trustee; and
   (e) if you are organized as a limited liability company ("LLC"), (i) those members that have the right to receive upon dissolution, or have contributed, 5% or more of your capital, and (ii) if managed by
       elected managers, all elected managers.
3. Do you have any indirect owners to be reported on Schedule B?           Yes     No
4. In the DE/FE/I column below, enter "DE" if the owner is a domestic entity, "FE" if the owner is an entity incorporated or domiciled in a foreign country, or "I" if the owner or executive o icer is an
   individual.
5. Complete the Title or Status column by entering board/management titles; status as partner, trustee, sole proprietor, elected manager, shareholder, or member; and for shareholders or members, the
   class of securities owned (if more than one is issued).
6. Ownership codes are: NA - less than 5%               B - 10% but less than 25% D - 50% but less than 75%
                            A - 5% but less than 10%    C - 25% but less than 50%    E - 75% or more
7. (a) In the Control Person column, enter "Yes" if the person has control as defined in the Glossary of Terms to Form ADV, and enter "No" if the person does not have control. Note that under this
       definition, most executive o icers and all 25% owners, general partners, elected managers, and trustees are control persons.
   (b) In the PR column, enter "PR" if the owner is a public reporting company under Sections 12 or 15(d) of the Exchange Act.
   (c) Complete each column.
 FULL LEGAL NAME (Individuals: Last        DE/FE/I Title or Status                                                        Date Title or Status Ownership Control PR CRD No. If None: S.S. No. and
 Name, First Name, Middle Name)                                                                                           Acquired MM/YYYY Code          Person     Date of Birth, IRS Tax No. or
                                                                                                                                                                    Employer ID No.

 SMITH, ROBERT, FREDERICK                  I         CHAIRMAN AND CHIEF EXECUTIVE OFFICER, MEMBER OF                      10/2010                NA            Y         N    2529114
                                                     EXECUTIVE COMMITTEE

 WARNKEN-BRILL, JOHN, RICHARD              I         SENIOR MANAGING DIRECTOR, CHIEF FINANCIAL OFFICER                    09/2006                NA            Y         N    2921307

 FORD, JAMES, MORRILL                      I         SENIOR MANAGING DIRECTOR AND PRESIDENT OF PUBLIC                     02/2015                NA            Y         N    3106067
                                                     EQUITY

 LEMA, CHRISTINA, SILVIA                   I         MANAGING DIRECTOR, GENERAL COUNSEL OF VISTA EQUITY                   02/2012                NA            N         N    6175509
                                                     PARTNERS MANAGEMENT, LLC

 BREACH, DAVID, ANDREW                     I         CHIEF OPERATING OFFICER AND CHIEF LEGAL OFFICER,                     04/2015                NA            Y         N    6441280
                                                     MEMBER OF EXECUTIVE COMMITTEE

 REINKE, GWEN, GORHAM                      I         MANAGING DIRECTOR, CHIEF COMPLIANCE OFFICER                          01/2015                NA            N         N    1554503

 VISTA HOLDINGS GROUP, L.P.                DE        MEMBER OF VISTA EQUITY PARTNERS MANAGEMENT, LLC                      07/2015                E             Y         N

 VEP GROUP, LLC                            DE        SENIOR MANAGING MEMBER OF VISTA EQUITY PARTNERS                      07/2015                NA            Y         N
                                                     MANAGEMENT, LLC

 FLANNERY, DAVID, J                        I         SENIOR MANAGING DIRECTOR AND PRESIDENT OF VISTA CREDIT 11/2018                              NA            Y         N    2467723
                                                     PARTNERS, MEMBER OF EXECUTIVE COMMITTEE

 SCHWARTZ, ALAN, GREGORY                   I         MANAGING DIRECTOR, GENERAL COUNSEL OF VISTA HOLDINGS                 01/2020                NA            N         N    5910457
                                                     GROUP, L.P.

 CLINE, ALAN, CHRISTOPHER                  I         SENIOR MANAGING DIRECTOR AND ENDEAVOR FUND CO-HEAD,                  11/2020                NA            Y         N    2526571
                                                     PRIVATE EQUITY, MEMBER OF EXECUTIVE COMMITTEE

 FOSNAUGH, MICHAEL, EUGENE                 I         SENIOR MANAGING DIRECTOR AND FLAGSHIP FUND CO-HEAD,                  11/2020                NA            Y         N    4568541
                                                     PRIVATE EQUITY, MEMBER OF EXECUTIVE COMMITTEE

 HICKEY, JAMES, PATRICK                    I         SENIOR MANAGING DIRECTOR AND PERENNIAL FUND CO-HEAD, 11/2020                                NA            Y         N    1196501
                                                     PERMANENT CAPITAL, MEMBER OF EXECUTIVE COMMITTEE




   https://files.adviserinfo.sec.gov/IAPD/content/viewform/adv/Sections/iapd_AdvScheduleASection.aspx?ORG_PK=156973&FLNG_PK=02CD7DC6000…                                                                1/2
  4/27/2021          Case 4:21-cr-00009 Document 52-5 Filed  on 04/27/21
                                                      IAPD - Schedule A  in TXSD Page 3 of 3
HUNG, BETTY, WENI            I      MANAGING DIRECTOR, PRIVATE EQUITY, MEMBER OF EXECUTIVE 11/2020   NA     Y      N   2807902
                                    COMMITTEE

MYERS, GREGORY, RIDGWAY      I      SENIOR MANAGING DIRECTOR AND HEAD OF CAPITAL &         11/2020   NA     Y      N   2857123
                                    PARTNER SOLUTIONS, MEMBER OF EXECUTIVE COMMITTEE

SAROYA, MANEET               I      SENIOR MANAGING DIRECTOR AND FLAGSHIP FUND CO-HEAD,    11/2020   NA     Y      N   5005952
                                    PRIVATE EQUITY, MEMBER OF EXECUTIVE COMMITTEE

Syed, Nadeem                 I      SENIOR MANAGING DIRECTOR, PRIVATE EQUITY, MEMBER OF    11/2020   NA     Y      N   7319839
                                    EXECUTIVE COMMITTEE




  https://files.adviserinfo.sec.gov/IAPD/content/viewform/adv/Sections/iapd_AdvScheduleASection.aspx?ORG_PK=156973&FLNG_PK=02CD7DC6000…   2/2
